Order entered May 13, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01456-CV

                         IN THE INTEREST OF T.J.S., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-00553

                                          ORDER
       We GRANT the court reporter’s May 11, 2016 motion for an extension of time to file the

reporter’s record and extend the time to JUNE 10, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE